Case 3:19-cv-01075 Document 1 Filed 01/25/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,
Plaintiff

V. .
CIVIL NO. l9-

$26,226.00 IN U.S. CURRENCY,
y Defendant.

 

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM
TO THE HONORABLE COURT:

COMES NOW, plaintiff, the United States of America, by and through its undersigned
attorneys, Rosa Emilia Rodriguez~Vélez, United States Attorney for the District of Puerto Rico
and Héctor E. Ramirez-Carbo, Assistant United States Attorney, Chief Civil Division, brings this
complaint and alleges as follows in accordance With Supplemental Rule G(2) of the Federal Rules
of Civil Procedure.

NATURE OF THE ACTION

l. This is a civil action in rem brought to enforce the provisions of Title Zl, Unitedv States

 

Code, Sections 84l(a)(l), 88l(a)(6), and Title 18, United States Code Sections l956(a)(l)

 

(B)(i), and l957(a).
DEFENDANT IN REM
2. The defendant currency seized by an officer of the Drug Enforcement Administration

(“DEA”), consists'of $26,226.00 in U.S. currency.

Case 3:19-cv-01075 Document 1 Filed 01/25/19 Page 2 of 4

JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction over an action commenced by the United States
pursuant to Title 28 United States Code, Section 1345; over an action for forfeiture
pursuant to Title 28, United States Code, Section 1355; and over this particular action

pursuant to Title Zl, United States Code Sections 84l(a)(l), 881(a)(6), and Title 18,

 

United States Code Sections l956(a)(l) (B)(i), and l95`7(a).

 

4. This Court has in rem jurisdiction over the defendant currency pursuant to Title 28, Un_ited
States Code, Section 1355 (b)( l)(A) (acts and omissions giving rise to the forfeiture
occurred in this district) and Section 1355(b)(l)(B) (the defendant currency is found in this
district).

5. Venue is proper in this district pursuant to Title 28, United States Code, Section
lBSS(b)(l)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and
Section 1395 (the defendant currency is found in this district).

BASIS FOR FORFEITURE

6. This is a civil action in rem brought to enforce the provisions of Title 21, United States

 

Co_de, Section 841 (Unlavvful acts) and 881(a)(6) (all moneys, negotiable, instruments,
securities, or other things of value furnished or intended to be furnished by any person in
exchange for a controlled substance or listed chemical in Violation of this subchapter, all
proceeds traceable to such an exchange, and all moneys, negotiable instruments, and
securities used or intended to be used to facilitate any violation of this chapter), and Title
18, United States Code, Sections 1956 (Laundering of monetary instruments), and 1957

(Engaging in monetary transactions in property derived from specified unlawful activity).

Case 3:19-cv-01075 Document 1 Filed 01/25/19 Page 3 of 4

FACTS
7. The facts and circumstances supporting the seizure and forfeiture of the defendant currency
are contained in the Title 28, United States Code, Section 1746 unsworn declaration of the
Drug Enforcernent Administration (“DEA”), Task Force~ Officer, Francisco Javier Lebron-
De Alba attached hereto, and incorporated herein as if fully stated
CLAIM FOR RELIEF
WHEREFORE, the United States of America prays that a warrant of arrest for the
defendant currency be issued; that due notice be given to all parties to appear and show cause why
the forfeiture should not be decreed; that judgment be entered declaring the defendant currency
condemned and forfeited to the United States of America for disposition according to law; and that
the United States of Arnerica be granted such other and further relief as this Court may deem just
and proper, together With the costs and disbursements of this action.
RESPECTFULLY SUBMITTED,
n v\;:i:rct/

In San Juan, Puerto Rico, this :L§( th day of K‘s_ , 2019.

    

ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney

r/Ul€éowr GZL. @mz'r§er§’¢rrb@’
Héct'or E. Rarnirez-Carbo
Assistant U.S. Attorney

Chief Civil Division
USDC-PR-NO. 214902

UNITED STATES ATTORNEY’S OFICE
Torre Chardc')n, Suite 1201

350 Carlos Chardc’)n Street

San Juan, Puerto Rico 00918
Phone Number: (787)766-5656
Hector.E.Ramirez@usdoi . gov

Case 3:19-cv-01075 Document 1 Filed 01/25/19 Page 4 of 4

VERIFIED DECLARATION
l, Héctor E. Ramirez-Carbo, Assistant U.S. Attorney, Chief Civil Division for the District
of Puerto Rico, declare under penalty of perjury as provided by Title 28, United States Code,
Section 1746, the following:
That the foregoing Complaint is based on reports and information furnished to me by the
Drug Enforcement Administration (“DEA”); that everything contained therein is true and correct
to the best of my knowledge and belief.

EXecuted in San Juan, Puerto Rico, this gm day of `

 

r/U'€éowr §§ @Mz'r€zr§°dr%

Héctor E. Rarnirez-Carbo

Assistant U.S. Attorney
Chief Civil Division

VERIFIED DECLARATION
I, Francisco Javier Lebrc')n-De Alba, Task Force Officer (TFO), DEA, declare as provided
by Title 28, United States Code, Section 1746, the following:
l have read the contents of the foregoing Complaint for Forfeiture inM and the attached
unsworn declaration thereto, and l find the same to be true and correct to the best of my knowledge

and belief l declare under penalty of perjury that the foregoi is true and correct.

  
 

Executed in San Juan, Puerto Rico, this 511¢{,” day of ,tcwam.»»/ 2019.

"/62>//>/£%% rt

Fran/cisco' Javier Lebron-De Alba, TFO
Drug Enforcernent Administration (“DEA”)

4

Case 3:19-cv-01075 Document 1-1 Filed 01/25/19 Page 1 of 6

UNSWORN DECLARATION
IN SUPPORT OF FORFEITURE COMPLAINT
INTRODUCTION

Pursuant to Title 28, United States Code, Section 1746, l, Francisco Javier
Lebron-De Alba, Task Force Officer (TFO), of the United States Department of Justice,
Drug Enforcement Administration, declare under penalty of perjury that the foregoing is
true and correct:

l am an investigative or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510 (7). l am, therefore, an officer
who is empowered to conduct criminal investigations of, and to make arrests for, offenses
enumerated in Title 18, United States Code, Section, 2516.

l have been a Task Force Officer with the Drug Enforcement Administration for
over six years. As a Task Force Officer, l have been sworn to enforce the laws of Title
21, United States Code, and related offenses under Title 18, United States Code. l have
received different trainings with DEA in different States during the past six years. ln
addition, l have served 23 years with the Puerto Rico Police Department l am currently
assigned to the Airport lnvestigations and Tactical Team (AirTAT) Caribbean Division,
San Juan, PR Office.

During my law enforcement career, l have received detailed instruction in and
conducted various complex conspiratorial investigations concerning the unlawful
importation and distribution of controlled substances; the laundering and concealment of
drug proceeds; and the illegal use of communication facilities by drug traffickers in

furtherance of their criminal activities

Case 3:19-cv-01075 Document 1-1 Filed 01/25/19 Page 2 of 6

PROPERTY TO BE FORFEITED
$26,226.00 IN U.S. CURRENCY
BASIS FOR FACTS CONTAINED IN THIS UNSWORN DECLARATION
l make this unsworn declaration, on information and belief derived from the

following source:

1. On September 6, 2018, Drug Enforcement Administration (DEA) Caribbean
Division (CD) Airport lnvestigations and Tactical Team (AirTAT) Agents (hereinafter

Agents) Were conducting routine interdictions at the Luis Munoz l\/larin lnternational

Airport (LMMIA) located in Carolina, Puerto Rico (PR).

2. On the same date, while checking the JetBlue lnbound Flight 1233 from Orlando,
Florida (FL) to San Juan, Puerto Rico, AirTAT Agents Task Force Officers (TFO) Carlos
J. Gonzalez-Sotomayor and Hector Tapia began a consensual encounter with Hector

Luis Jll\/lENEZ-Rodriguez, and identified themselves as law enforcement officers.

3. TFO Gonzalez proceeded to ask if he was transporting any contraband to include
explosives, firearms, knives, controlled substances, prescribed medication or large
amounts of United States Currency (USC).. JlMENEZ-Rodriguez answered no to all
the questions made by TFO Gonzalez. TFO Gonzalez asked JlMENEZ-Rodriguez if he
consented to a dog sniff of his black hand bag registered under his name and a male purse
that he was carrying, JlMENEZ-Rodriguez consented JlMENEZ-Rodriguez told agents
that they could check his black hand bag if they wanted to. JlMENEZ-Rodriguez told

agents that he did not have anything illegal in his black hand bag.

Case 3:19-cv-01075 Document 1-1 Filed 01/25/19 Page 3 of 6

4. Prior to Agents checking JlMENEZ-Rodriguez's black bag, a Puerto Rico Police
Department (PRPD) canine (K-9) "BLUE", handled by PRPD Agent Maldonado was
passed around JlMENEZ-Rodriguez's black hand bag. K-9 Blue alerted positive to odor
of narcotics emanating from JlMENEZ-Rodriguez's black hand bag. TFO Gonzalez
asked JIMENEZ-Rodriguez if he consented to a search of his black hand bag. JIMENEZ-
Rodriguez gave verbal consent TFO Gonzalez, as witnessed by TFO Tapia, to search his

Black Hand bag. ln addition, the K~9 alerted on the money itself.

5. On the same date TFO Gonzalez, proceeded to search JlNlENEZ-
Rodriguez's black hand bag and encountered a large sum ofUnited States Currency
concealed inside of the pockets of a pair of black jean pants inside of Jll\/IENEZ-
Rodriguez's black hand bag. TFO Gonzalez also checked JlMENEZ-Rodriguez's black
male purse and found $8()0.00 in USC. TFO Gonzalez immediately asked JIMENEZ~
Rodriguez how much money Was concealed in his black hand bag. JIMENEZ-Rodriguez
responded that he did not know and suddenly stated approximately $1,()0().00 USC
and $800.00 in USC in the male purse. TFO Gonzalez asked JlMENEZ-Rodriguez if he
would accompany him to a secure location for further questions JIMENEZ-
Rodriguez agreed to accompany Agents. TFG Gonzalez informed JlMENEZ-Rodriguez

that he was not under arrest and could leave whenever he wanted to.

6. Agents asked JlMENEZ-Rodriguez where he was coming from. Jll\/IENEZ-
Rodriguez stated he was coming from Orlando, FL. Agents then asked JIMENEZ-
Rodriguez where he resided. JlMENEZ-Rodriguez stated that he lived in Davenport, FL.
Agents asked JlMENEZ-Rodriguez how long he would be staying in Puerto

Rico. JIMENEZ-Rodriguez stated he Would be staying a few days, possibly for three (3)
3

Case 3:19-cv-01075 Document 1-1 Filed 01/25/19 Page 4 of 6

days. Agents asked JlMENEZ-Rodriguez what his purpose was for visiting Puerto
Rico. JlMENEZ-Rodriguez stated that he was in Puerto Rico to visit maybe friends and
family. Agents asked JlMENEZ-Rodriguez where he would be staying in Puerto
Rico. JIMENEZ-Rodriguez stated that he would maybe stay in his family‘s house, but he
did not know for sure. TFO Lebron-De Alba asked JlMENEZ-Rodriguez when he bought
the boarding pass. JIMENEZ-Rodriguez stated that he bought it the day before traveling;
with a Bank of America card and paid $201.00 in USC JIMENEZ-Rodriguez stated to the
agents that he is a warehouse's employee for Walmart Company. TFO Lebron-De Alba
asked JlMENEZ-Rodriguez if he had the boarding pass transaction receipt with him or

elsewhere Jll\/lENEZ-Rodriguez sated that he did not have the transaction receipt

7. TFO Lebron-De Alba asked JlMENEZ-Rodriguez when he would be departing
Puerto Rico. JlMENEZ-Rodriguez stated that he was going to stay for three (3) days.
TFO Lebron-De Alba asked JlMENEZ-Rodriguez Where the money originated from.
JlMENEZ-Rodriguez stated that he had been saving for the last two (2) years and had
been taking the money little by little from the bank. TFO Lebron-De Alba asked
Jll\/lENEZ-Rodriguez if he could provide any documentation of the mentioned
transactions and JlMENEZ-Rodriguez said no. Then JlMENEZ-Rodriguez changed his
story again and stated that he wanted the money to buy a car in Puerto Rico and transport
it to the US, so he could sell it there. TFO Lebron-De Alba asked JlMENEZ-Rodriguez
what kind of car he Was going to buy. JlMENEZ-Rodriguez stated that he did not know
vvhat kind of car, make, model, year or color he would buy. TFO Lebron-De Alba asked
JlMENEZ-Rodriguez again, how much money he had in total between the black hand

bag and the male purse. This time Jll\/lENEZ-Rodriguez stated that he

4

Case 3:19-cv-01075 Document 1-1 Filed 01/25/19 Page 5 of 6

had between $15,000.00 and 25,000.00 in USC, but he did not know for sure. TFC)
Lebron-De Alba asked JlMENEZ-Rodriguez why he lied to them. JIMENEZ-Rodriguez
stated that he did not want to lose his money and that is the reason Why he lied to the

agents.

8. TFO Lebron-De Alba asked JlMENEZ-Rodriguez if he has ever had any
problems with the law. JlMENEZ-Rodriguez stated that he was arrested in Florida.
TFO Lebron-De Alba asked JlMENEZ-Rodriguez what he was arrested for. JIMENEZ-
Rodriguez detailed he was arrested for fleeing from the Police and resisting arrest.
TFO Lebron-De Alba asked Jll\/lENEZ-Rodriguez who he was arrested by Jll\/lENEZ-
Rodriguez stated he was arrested by the Florida Sheriff Department, but his case was

dismissed

A Criminal Records Check indicates that JlMENEZ-Rodriguez was arrested for the

following felonies in Florida:
- First charge resisting officer (flee elude Law enforcement officer (LEO)).
- Moving trach violation second degree (operate motorcycle without licenses).

- Resisting officer third degree (flee elude Law enforcement officer (LEO)).

9. On the same date, Agents seized $26,226.00 USC from JIMENEZ-Rodriguez.

10. Agent found that JlMENEZ-Rodriguez cellphone was involved in other DEA

ongoing active investigations

Case 3:19-cv-01075 Document 1-1 Filed 01/25/19 Page 6 of 6

This Unsworn Declaration is submitted in support of a Complaint for Forfeiture i___n
§§m, which involves the offenses detailed in Section 881(a)(6) of Title 21, United States
m, particularly the all moneys, negotiable instruments, securities, or other things of
value furnished or intended to be furnished by any person in exchange for controlled
substance or listed chemical in violation of the subchapter, all proceeds traceable to such
an exchange, and all nioneys, negotiable instruments, and securities used or intended to
be used to facilitate any violation of this subchapter. Therefore, l have not set forth each
and every fact learned during the course of this investigation
Based upon my training and experience, participation in other investigations, and
facts concerning this investigation, l believe that sufficient probable cause exits to show
that there is present material evidence of a commission of a violation of a Federal Law
to wit: drug traffickers in utilizing a mail/parcel service to smuggle or transport illicit
drug proceeds demonstrates probable cause to Forfeit the $26,226.00 in U.S. Currency,

violations of Title 21, United States Code Sections 841(a)(1) , 881(a)(6) and money

 

laundering schemes, Title 18, United States Code Sections 1956 (a) (1) (B)(i) and 1957

 

(a)-
Sworn and signed under penalty of perjury, pursuant to Title 28 United States

Code Section 1746, in San Juan, Puerto Rico this AAM of § '*’

/f/J</M/

F/rancisco J Lebron, Task Force Officer
Drug Enforcement Administration (“DEA”)

  
 

sssz 44 (Rev.11/04)

Case 3:19-cv-01075 Document 1-2 Filed 01/25/19 Page 1 of 1

CIVIL C()VER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the Civil docket Sheef. (SEE INSTRUCTIONS ON 'I'HE REVERSE OF THE FORM,)

 

I. (a) PLAINTIFFS

DEFENDANTS

 

 

UN|TED STATES OF AMERICA

 

 

 

(l)) County of Residence of First Listed Plaintiff

(EXCEPT INU.S. PLAINTH"F CASES)

(C) Attorney’$ (Firm Name, Address, and Telephone Number)

 

US v. $26,226.00 in U.S. currency

 

Attomeys (IfKnown)

 

 

Héctor E. Raml'rez-Carb<'), AUSA, 350 Carlos Chardon Ave, Suite
1201, Hato Rey, PR 00918

 

 

L ounty or Kesidence of first Listed Detendant

(IN U,S. PLAINTIIFF CASES ONLY)

NO'I'E: lN LAND CONDEMNATION CASES, USE THE LOCATION OF 'I'HE
LAND lN`VOLVED,

 

 

ii. BASIS oF JURisi)icTioN aimaiux»iuonemxoniy)

 

(For Diversity Cases Oiily)

III. blTIZENSHIP OF PRINCIPAL PARTIES(Piace an ""X in one Box for Piain;iff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 1 UAS. Governinent U 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Govemment Not a Party) Citizen of This State 13 1 l:l 1 Incorporated or Priiicipal Place |:1 4 ij 4
of Business In This State
l:l 2 U.S. Goveriiment |:l 4 Diversity Citizen of Anotlier State ij 2 l:l 2 lncorporated and Pn'ncipal P1ace g 5 l:l 5
Defendant andicate Citizenship ofpanies in kem fm of Busmess In Another State
Citizen or Subject ofa 13 3 13 3 Foi'eign Nation lj 6 |:l 6
Forei@ Country
IV. NATURE OF SUIT (Place an “X" in Orie Box Onl!z
l ` CONTRACT TORTS FORFEITURE/PENALTY BANIUUPTCY O'I`HER S'I`ATUTES l
l:l 110 lusurance PERSONAL INJURY PERSONAL INJURY Cl 610 Agrlculture g 422 Appe3128 USC 158 g 400 State Reapportionment
g 120 Marine [:] 310 Airplane ij 362 Perscnal lnjury - ij 620 Otlier Food & Drug l:l 423 WithdrawaI l:l 410 Antitrust
ij 130 Miller Act |:] 315 Ai`rplane Product Med. Malpractice g 625 Drug Related Seizure 28 USC 157 g 430 Banks and Banking
13 140 Negotiable Instrunient liability ij 365 Persoual Injury _ of Property 21 USC 881 g 450 Commerce
ij 150 Recovery of Overpayiiient g 320 Assault, Libel & Product Liability I:l 630 Liquor Laws PROPER'I'Y RIGHTS ij 460 Deportation
& Enforcement cf Judginent Slander I:l 368 Asbestcs Personal g 640 R.R. & Truck I:l 820 Copyn'glits ij 470 Racketeer Influenced and
1:1 151 Medicare Act g 330 Federal Einployers’ lnjuiy Product ij 650 Airline Regs. I:l 830 Patent Comlpt Organizations
I:l 152 Recovery ofDefaulted liability Liability g 660 Occupatiorial I:l 840 Trademark g 480 Consunier Credit
Student Loans 13 340 Marine PERSONAL PROPERTY Safety/Healtli 1 |:1 490 Cable/Sat TV
(Excl. Veterans) 13 345 Marine Pi‘cduct U 370 Other Fraud § 690 Otliei' ij 810 Selective Service
l:l 153 Recovery of Overpaymem. Liability ij 371 Truth in Lending LABOR SOCIAL SE(,URUY l:l 850 Secluities/Commodities/
of Veteran’s Benefits g 350 Motor Vehicle l:l 380 Otlier Personal g 710 F air Labor Standards 13 861 HIA (13951`1) Exchange
ij 160 Stockholders’ Suits |:1 355 Motor Vehicle Propeity Damage Act |:l 862 Black Lung (923) U 875 Custcnier Cliallecige
[:l 190 Other Contract Product liability 13 385 Property Dan‘iage g 720 Labor/Mgmt. Relations ij 863 DIWC/DI\VW (405(8)) 12 USC 3410
[:l 195 Contract Product Liability |:l 360 Other Personal Prcduct Liabi|ity g 730 Labor/MgmtiReporting l:l 864 SSlD Title XVI g 890 Other Statutory Actions
[:1 196 Franchise Injury & Disclosure Act ij 865 RSI (405(g)) l:l 891 Agricultural Acts
l REAL PROPE.RTY CIVIL RIGH'I`S PRISONER PETITIONS g 740 Railway Labor Act FEDERAL TAX SUITS 1:1 892 Economic Stabilimtion Act
|:1 210 I_and Condemnation ij 441 Voting L__l 510 Motions to Vacate g 790 Other Labor Litigation ij 870 Taxes (U.S. Plaintiff lj 893 Environmental Matters
l:l 220 Foreclosure g 442 Employment Sentence g 791 Enipl. Rel. Inc, or Defendant) ij 894 Energy Allocation Act
g 230 Rent Lease & Ejectment ij 443 Housing/ Habeas Corpus: Security Act [j 871 lRS_Tliird Party [:l 895 Freedom of lnformation
ij 240 Torts to Land Accommodatior\s 13 530 General 26 USC 7609 Act
g 245 Toi'tProduct Liability [:l 444 '\Velfare l:l 535 Deatli Penalty l:l 900Appeal ofFee Determi`nation
g 290 All Olhei' Real Property ij 445 Amer. \v/Disabilities - I:l 540 Mandamus & Other Under Equal Access
Employment g 550 Civil Rights to Iustice
g 446 Amer. \vaisabilities ~ 13 555 Prisozi Condition ij 950 Constitutionality of
Other State Statutes
|:l 440 Otlier Civil Rights
V. ORIGIN (Place an “X” in One Box Only) 4 Al§?eal to District
31 l _ g 2 g 3 g 4 . g 5 Transferred from g 6 _ ‘ ` g 7 Ju g_e from
Origirial Removed from Re!nanded from Reinstated or another district Multidistrict Magistrate
Proceedin_g State C mrt Am)ellate Coui't Reopened (§pecifv) litigation Ju_dgment
.’+',= nw TT Q r‘;v&l 'Q+nh`+ mvl.=,~ mm k ‘,,“\ gm Hl€m: mn “M~ own ;u~-;¢J:.\H,m¢d nwa-nwa- ,.“IM¢\ J’ ' ' ):
Title 21, United States Code Sections 841(a)(l), 881(a)(6), and Title

VI. CAUSE OF ACTION

 

VII. REQUESTED IN
COMPLAINT:

VIII. RELATED CASE(S)

]FANY

 

 

 

18, United States Code Sections 1956 (a) (1)'(B)(i), and 1957 (a).

 

 

UNDER F.R.C.P. 23

(See instructions):

JUDGE

DOCKET NUMBER

 

nly if demanded in complaint
JURY DEl\/IAND:

g Yes ij No

 

DATE

655 Q"{i ':14,11°:£

 

FOR OFFICE USE ONLY

RECEIPT #

 

S/ Héctor E. Ramirez~Carbo

 

 

 

AMOUNT

APPLYING IFP

JUDGE

MAG. IUDGE

_______

 

Case 3:19-cv-01075 Document 1-3 Filed 01/25/19 Page 1 of 1

' ' United States District Court for the District of Puerto Rico

CATEGORY SHEET

 

 

1. Tit|e of Case (Narne of first party on each side only)
US v. $26,226.00 in U.S. currency

 

 

 

 

2. Category in which case belongs: (See Local Rules)

 

 

X oRDiNARY civn_ cAsE C'V‘L FORFE'TURE

SOCIAL SECUR|TY
BANK CASE
INJUNCT|ON

 

 

 

 

 

 

 

 

 

3. Title and number, if any, of related cases (See Local Rules)

 

 

 

 

 

 

 

4. Has a prior action between the same parties and based on the same claim ever been filed in
this Court? X
l:l YES NO
5. ls this case required to be heard and determined by a District Court of three judges pursuant to
Rule 28 U.S.C. 2284’?
\Ii YEs X No

 

 

 

6. Does this case question the constitutionality of a state statute (FRCP 24)?

l:l YES 13 NO

 

(Please Print)
USDC ATTORNEY’S lD NO.

|HEcToR E. RAM|REZ-cARBo |
ATroRNEY's NAME: _ ' . _

TORRE CHARDON, SU|TE 1201, 350 CARLOS CHARDON AVE

214902

 

 

 

 

MAILING ADDRESS:

 

 

 

 

0 RE 00918
HAT Y PR ZlP CODE

 

 

 

 

 

 

 

787-766-5656

 

TELEPHONE NO.

 

 

 

 

